Citation Nr: 1329341	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Eligibility for a one-time payment from the Filipino 
Veterans Equity Compensation Fund (FVEC).


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter-in-law


ATTORNEY FOR THE BOARD

M. Katz, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2010 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO).

The appellant presented testimony before the undersigned 
Veterans Law Judge (VLJ) in January 2013.  A transcript of 
that hearing has been associated with the appellant's claims 
file.

The appellant's appeal was remanded by the Board in April 
2013 for additional development.  The RO conducted the 
additional development requested and associated all results 
with the appellant's claims file.  Accordingly, the Board 
finds that there has been substantial compliance with the 
directives of the April 2013 remand in this case, such that 
an additional remand to comply with such directives is not 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The service department has certified that the appellant did 
not have service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from 
the Filipino Veterans Equity Compensation fund are not met.  
38 U.S.C.A. § 501(a) (West 2002 & Supp. 2012); American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  This notice must be provided prior to an initial 
RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The notice requirements apply to all 
elements of a claim.  See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of the notice is not prejudicial 
to a claimant if the error does not affect the essential 
fairness of the adjudication, such as where (1) the claimant 
demonstrates actual knowledge of the content of the required 
notice; (2) a reasonable person could be expected to 
understand from the notice what was needed; or (3) a benefit 
could not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on 
other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 
(2009).  Defective timing may be cured by a fully compliant 
notice letter followed by a readjudication of the claim.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 
5103; 38 C.F.R. § 3.159(b).  A letter was sent to the 
appellant in June 2012 explaining the elements necessary to 
establish veteran status.  Although the letter was not sent 
to the appellant prior to the initial adjudication of the 
claim, the claim was readjudicated in a June 2013 
supplemental statement of the case.  Based on this, a 
reasonable person could be expected to understand from the 
notice what was needed to show entitlement to payment from 
the Filipino Veterans Equity Compensation (FVEC) fund.  See 
Sanders, 487 F.3d at 889; Prickett, 20 Vet. App. at 376.  
Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the appellant has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
VA requested verification of the appellant's service from 
the National Personnel Records Center (NPRC) in August 1970, 
August 2010, June 2012, September 2012, and May 2013.  VA 
provided the relevant information submitted by the appellant 
to the NPRC for consideration in determining veteran status.  
See Capellan v. Peake, 539 F.3d 1373, 1381 (2008) (noting 
that the duty to assist requires that where new evidence is 
submitted by a claimant, it should be submitted for 
verification of service from the service department pursuant 
to 38 C.F.R. § 3.203(c)). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court 
held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the 
VLJ who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest 
the submission of evidence that may have been overlooked.  
The appellant was afforded a hearing before the Board in 
January 2013.  During that hearing, the VLJ noted that the 
requirements for establishing entitlement to a one-time 
payment under the FVEC were discussed with the appellant, 
explained why the appellant's claim was denied, and assisted 
the appellant by trying to identify any additional 
information or evidence which might substantiate his claim.  
No pertinent evidence that might have been overlooked and 
that might substantiate the claim was identified by the 
appellant.  The hearing focused on the elements necessary to 
substantiate the claim, and the appellant, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claim.  The appellant 
has not suggested any deficiency in the conduct of the 
hearing.  Therefore, the Board finds that, consistent with 
Bryant, the VLJ complied with the duties set forth in 38 
C.F.R. § 3.103(c)(2).

There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  See Pelegrini, 18 Vet. 
App. at 121-22.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield 
v. Nicholson, 499 F.3d 1317 (2007).

A one-time benefit is provided for certain Philippine 
veterans to be paid from the Filipino Veterans Equity 
Compensation Fund.  American Recovery and Reinvestment Act § 
1002 (ARRA), Pub. L. No. 111-5 (enacted February 17, 2009).  
Any claim under ARRA must be submitted within one year from 
the date of the enactment of the Act.  The application for 
the claim shall contain the information and evidence VA 
requires.  ARRA § 1002, Pub. L. No. 111-5 (enacted February 
17, 2009).  The appellant filed his initial claim in 
February 2009, within one year of the enactment date, and 
submitted the requested information.  Accordingly, the only 
issue on appeal is the appellant's veteran status. 

A claimant is eligible for the one-time payment where that 
person served and was discharged under conditions other than 
dishonorable (1) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, or (2) 
in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  
ARRA § 1002(d).

Where the requisite veteran status is at issue, the relevant 
question is whether qualifying service is shown.  Soria v. 
Brown, 118 F.3d 747, 748-49 (Fed. Cir. 1997).  To establish 
entitlement to VA benefits, VA may accept evidence of 
service such as a DD-214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
the document is issued by the service department; the 
document contains needed information as to length, time, and 
character of service; and VA determines the document is 
genuine and the provided information is accurate.  38 C.F.R. 
§ 3.203(a). 

Where the evidence submitted does not meet these 
requirements, VA must request verification of service from 
the service department.  38 CFR § 3.203(c); Soria, 118 F.3d 
at 749 (stating that a claimant is not eligible for VA 
benefits based on Philippine service unless a United States 
service department documents or certifies his service).  
Where certification is required, the service department's 
decision on the matter is conclusive and binding on VA.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Finally, 
veteran status for purposes of the Immigration Act of 1990 
does not apply to claims for VA benefits because the Act 
permits claimants to rely on Philippine-generated 
documentation of veteran status, but Title 38 of the United 
States Code and accompanying regulations require service 
department verification.  Soria, 118 F.3d at 749.

Here, the appellant asserts that he is a veteran because he 
was a recognized guerilla in the service of the Armed Forces 
of the United States.  He contends that he served in 
Headquarters Company, 1st Battalion, Batute Infantry 
Regiment, from September 30, 1943 to August 19, 1947.  In a 
December 2010 notice of disagreement, the appellant reported 
that he served with the 4th Battalion, Ponce Regiment, 
Bulacan Military Area in Baliuag, Bulacan, Philippines.

In support of his claim, the appellant has submitted an 
August 1981 certification from the Philippines Veterans 
Affairs Office which states that the appellant's son was 
approved for education benefits based upon the appellant's 
military service during World War II as a recognized 
guerilla.  The document indicates that the appellant was 
assigned to the Bulacan Military Area.  Another August 1981 
certification from the Philippines Veterans Office indicates 
that the appellant is a veteran of World War II/Philippine 
Revolution who served with Bulacan Military Area, and that 
his claim for educational benefits was approved.  An August 
2001 certification from the Office of the Adjutant General 
for the Armed Forces of the Philippines notes that the 
appellant was a recognized guerilla with the 45 1st 
Battalion, M. Ponce Regiment, and that he was inducted on 
September 30, 1943 and discharged on August 19, 1947.  His 
unit was identified as Headquarters Company, 1st Battalion, 
Supply Roster, Batute Infantry Regiment, Bulacan Military 
Area.  An Affidavit for Philippine Army Personnel received 
in October 2010 states that the appellant was engaged in 
guerilla activities beginning in September 1943 and that he 
was attached to 1st Battalion, Headquarters Company, Batute 
Regiment.  The affidavit reveals that he served with the 1st 
Battalion, M. Ponce Regiment, in the Bulacan Military Area 
in Baliwag, and that his unit was attached to the 342nd 
Infantry, 86th Division.  He was separated from his unit in 
October 1945.

The appellant also submitted numerous lay statements in 
support of his claim.  In a June 1947 statement, R.B. 
reported that he was the former 1st Lieutenant with the 
Batute Infantry Regiment, guerilla outfit and that he 
personally knew the appellant as one of his personnel in 
that company.  A July 1947 statement from S.S. reports that 
he was the organizer and battalion commander of the 1st 
Battalion, M. Ponce Regiment (Guerilla) Bulacan Military 
Area stationed at Baliwag, Bulacan and that the appellant 
was inducted into his unit and became an active member of 
the Headquarters Service.  In a July 1947 letter, R.B. 
reported that the appellant's outfit, the Batute Infantry 
Regiment, did not receive any disposition order from the 
342nd Infantry, 86th Division, to which the appellant's unit 
was attached and that, due to that fact, the appellant could 
not obtain a qualifying statement as to why he was not 
processed and discharged at the "Repl. Bn."  A September 
1947 letter from H.S. reflects that he served as Captain and 
Executive Officer of the 1st Battalion, Batute Infantry 
Regiment and that he personally knew the appellant as a 
member of his Battalion Headquarters.  In a January 1948 
statement, F.D. noted that he was the former regimental 
physician of M. Ponce Regiment in the Bulacan Military Area 
and that he personally knew the appellant, who was under his 
treatment.  A February 1949 statement from N. S. reveals 
that he served with the 1st Regiment Infantry with the 
Batute Infantry Regiment in the Bulacan Military Area 
stationed with the 342nd Infantry, 86th Division, and that 
he knew the appellant personally to be a member of the 
Headquarters Company, 1st Battalion.  In a November 2010 
statement, T.B. reported that he is a recognized guerilla 
and eligible World War II Philippine veteran formerly 
assigned at 4th Battalion Ponce Regiment, Bustos, Military 
Area, Bustos, Bulacan, Philippines, and that he personally 
knew the appellant to be a recognized guerilla and eligible 
World War II Philippine veteran.  He noted that he and the 
appellant both served with the same unit and that his claim 
for a lump sum payment under the FVEC was granted, but that 
the appellant's claim was denied.

VA requested that the NPRC determine the appellant's veteran 
status based on the information provided in August 1970, 
August 2010, June 2012, September 2012, and May 2013.  
Searches were conducted based on all potential spellings of 
the appellant's name, including "Primitivo C. Mempin," 
"Primitivo Collantes Mempin," "Primitivo Collantes Memphin," 
"Primitivo Collantes Minpin," "Primitivo Collantes Menpin," 
"Primittivo Collantes Mempin," "Primittivo Collantes 
Memphin," "Primittivo Collantes Minpin," Primittivo 
Collantes Menpin," and "Primittivo Mempin."  Searches were 
conducted using all reported units of assignment.  In a 
November 1970 response and a September 2010 response, the 
NPRC determined that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  In September 2012, December 2012, and June 
2013 responses, the NPRC stated that there was no change 
warranted in the prior negative determination.

In Capellan v. Peake, 539 F.3d 1373, 1381-82   (Fed. Cir. 
2008), the United States Court of Appeals for the Federal 
Circuit  held that, pursuant to both 38 C.F.R. § 3.203(c)  
and VA's statutory duty to assist as set forth in 38 
U.S.C.A. § 5103A , new evidence submitted by a claimant in 
support of a request for verification of service from the 
service department must be submitted to the service 
department for review.  As noted above, the appellant has 
submitted service documents reflecting his assertion of 
service in the recognized guerrillas of the Philippine 
Commonwealth Army.  The information was sent to the NPRC to 
ensure compliance with Capellan.  However, the NPRC has 
concluded that the appellant did not have service as a 
member of the Philippine Commonwealth Army, to include the 
recognized guerrillas, in the service of the United States 
Armed Forces. The appellant has submitted no additional 
documentary evidence; thus, there is no duty under Capellan 
to obtain an additional certification of service.  Id.  

The documents submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service because there was no DD-214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge issued by the service department.  The documents 
were issued by a branch of the Philippine government, the 
Philippine Veterans Affairs Office, friends and comrades of 
the appellant, or were directly from the appellant.  
Additionally, the service department has determined there is 
no qualifying military service based upon the information 
submitted by the appellant, the lay statements provided, and 
the information contained in the certification from the 
Philippine Office of the Adjutant General and the Philippine 
Veterans Affairs Office.  VA is bound by the service 
department's determination.  Duro, 2 Vet. App. at 532.  If 
the service department does not verify the claimed service, 
the claimant's recourse lies with the relevant service 
department, but not with VA.  Soria, 118 F.3d at 749.  As 
the appellant's service does not meet the criteria 
described, the appellant does not meet the basic eligibility 
requirements for a one-time payment from the FVEC fund, and 
the claim must be denied.


ORDER

Eligibility for a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


